Filed Pursuant to Rule 424(b)(3) Registration No. 333-168971 APPLE REIT TEN, INC. STICKER SUPPLEMENT TOSUPPLEMENT NO. 11 DATED NOVEMBER 18, 2011SUPPLEMENT NO. 12 DATED DECEMBER 22, 2011SUPPLEMENT NO. 13 DATED JANUARY 19, 2012 Supplements No. 11, 12, and 13 to be used withPROSPECTUS DATED JANUARY 19, 2011 Summary of Supplement to Prospectus (See Supplement for Additional Information) Supplement No. 11 (cumulative, replacing all prior supplements) dated November 18, 2011 reports on (a) the status of our best-efforts offering of Units; (b)our purchase of 23 hotels containing a total of 2,836 guest rooms for an aggregate gross purchase price of approximately $386.4 million; (c)our execution of certain purchase contracts that relate to 9 hotels containing a total of 1,215 guest rooms and that provide for an aggregate gross purchase price of approximately $178.6 million; (d)the termination of three purchase contracts; (e)the election of the board of directors included in the prospectus; (f)the resignation of a member of our board of directors; (g)the election of a new director to our board; (h)amendments to our unit redemption program; (i)a summary of certain legal proceedings; (j)financial and operating information for all of our purchased hotels; and (k)our recent financial information and certain additional information about us. Supplement No. 12 dated December 22, 2011 reports on (a) the status of our best-efforts offering of Units; (b) our purchase of 2 hotels containing a total of 367 guest rooms for an aggregate gross purchase price of approximately $62.5 million; (c) our execution of a purchase contract for one hotel containing 97 guest rooms for a purchase price of $9.4 million; and (d) financial and operating information for our recently purchased hotels. Supplement No. 13 dated January 19, 2012 reports on (a) the status of our best-efforts offering of Units; (b) our purchase of one hotel containing a total of 97 guest rooms for a gross purchase price of approximately $9.4 million; (c) our execution of a purchase contract for one hotel containing 101 guest rooms for a purchase price of $9.8 million; and (d) financial and operating information for our recently purchased hotel. As of January 27, 2011, we completed our minimum offering of 9,523,810 Units at $10.50 per Unit and raised gross proceeds of $100 million and proceeds net of selling commissions and marketing expenses of $90 million. Each Unit consists of one common share and one Series A Preferred Share. We are continuing the offering at $11 per Unit in accordance with the prospectus. As of December 31, 2011, we had closed on the sale of 33,978,453 additional Units at $11 per Unit and from such sale we raised gross proceeds of approximately $373.8 million and proceeds net of selling commissions and marketing expenses of approximately $336.4 million. Sales of all Units at $10.50 per Unit and $11.00 per Unit, when combined, represent gross proceeds of approximately $473.8 million and proceeds net of selling commissions and marketing expenses of approximately $426.4 million. In connection with our hotel purchases to date, we paid a total of approximately $9.2 million, representing 2% of the aggregate gross purchase price, as a commission to Apple Suites Realty Group, Inc. This entity is owned by Glade M. Knight, who is our Chairman and Chief Executive Officer.
